DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Hilten on August 18 2022.

Claim 1 has been amended as follows:
1.	(Amended) “An Operation Administration and Maintenance (OAM) message transmission method, comprising: acquiring an OAM block encapsulated according to an encapsulation format of the O block, wherein the O block comprises 8 bytes, namely zeroth to seventh bytes respectively, and a message content of an OAM message is added only into the first to third bytes and fifth to seventh bytes of the O block; replacing an idle block in a data stream with the OAM block; and sending the data stream containing the OAM block”.


Claim 16 has been amended as follows:
16.	(Amended)	“An Operation Administration and Maintenance (OAM) message transmission method, comprising: receiving a data stream; and extracting an OAM block encapsulated according to an encapsulation format of the O block from the data stream, the OAM block being a code block replacing an original idle block in the data stream, wherein the O block comprises 8 bytes, namely zeroth to seventh bytes respectively, and only the first to third bytes and fifth to seventh bytes of the O block contain a message content of an OAM message.

Claim 21 has been amended as follows:
21.	(Amended)	“A transmission device, comprising a transceiver, a memory, a processor and computer programs stored in the memory and executed by the processor, wherein the processor is connected with the transceiver and the memory respectively, and is configured to execute the computer programs to implement the following operations: acquiring an OAM block encapsulated according to an encapsulation format of the O block, wherein the O block comprises 8 bytes, namely zeroth to seventh bytes respectively, and a message content of an OAM message is added only into the first to third bytes and fifth to seventh bytes of the O block; replacing an idle block in a data stream with the OAM block; and sending the data stream containing the OAM block.



Allowable Subject Matter
2.	Claims 1-11, 14-18, 21, and 23 renumbered as claims 1-18 are allowed.
3.	The following is an examiners statement of reasons for allowance. 

Regarding Claim 1, the prior art references taken individually or in combination fails to particularly disclose or render obvious, in combination with the other limitations in the claim, the claim feature of “and a message content of an OAM message is added only into the first to third bytes and fifth to seventh bytes of the O block”. 

Regarding Claim 16, the prior art references taken individually or in combination fails to particularly disclose or render obvious, in combination with the other limitations in the claim, the claim feature of “and only the first to third bytes and fifth to seventh bytes of the O block contain a message content of an OAM message”.

Regarding Claim 21, the prior art references taken individually or in combination fails to particularly disclose or render obvious, in combination with the other limitations in the claim, the claim feature of “and a message content of an OAM message is added only into the first to third bytes and fifth to seventh bytes of the O block”. 




The teachings of Huang et al. US (2019/0280913) discloses acquiring an OAM block that includes OAM message content (see Para’s [0085-0087] i.e., the first OAM data block is a code block that carries first OAM data) and the OAM data is written in a unit of one 64B/66B code block or in a unit of eight bytes (see Para [0187]). However the teachings of Huang does not disclose the claim feature of “a message content of an OAM message is added only into the first to third bytes and fifth to seventh bytes of the O block”. 

The teachings of Jiang et al. US (2009/0190595) discloses an OAM code block which includes OAM content information inserted into the OAM code block for performing performance monitoring for the physical layer (see Fig. 1 & Para’s [0005-0006], [0034], [0061], [0067-0069], & [0128]). However the teachings of Jiang does not disclose the claim feature of “a message content of an OAM message is added only into the first to third bytes and fifth to seventh bytes of the O block”. 

The teachings of Zhang et al. US (2020/0153720) discloses a 66-bit OAM code block which includes OAM message content (see Para’s [0087-0088]) where data fields may be used to represent different OAM functions (see Para [0088]). However the teachings of Zhang does not disclose  the claim feature of “a message content of an OAM message is added only into the first to third bytes and fifth to seventh bytes of the O block”. 



4.	The dependent claims 2-11, 14-15, 17-18, and 23 being further limiting, definite, and enabled by the specification are also allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statements of Reasons for Allowance”. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN A BAIG whose telephone number is (571)270-7511. The examiner can normally be reached M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADNAN BAIG/Primary Examiner, Art Unit 2461